     Case 1:20-cv-00593-NONE-JLT Document 22 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 GUNTER D. THESUS,                               Case No. 1:20-cv-0593-NONE-JLT (PC)

12                 Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                                   MOTION FOR EXTENSION OF TIME
13                 v.
                                                   (Doc. 21)
14 S. RAMOS, et al.,

15                 Defendants.

16

17            Defendants move for an extension of time to determine whether to participate in the Post-

18    Screening Alternative Dispute Resolution Project. Good cause appearing, defendants’ motion is

19    GRANTED. Defendants shall file their response on or before February 24, 2021.

20
     IT IS SO ORDERED.
21

22     Dated:    February 17, 2021                             /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                    1
